Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response after Non-final office action filed on September 23, 2022 is acknowledged.
3.	Claims 9-16 are pending in this application.
4.	Applicant elected without traverse of Group 2 (claims 9-16) and elected without traverse the species of combination of GSH dosage, insulin dosage and duration of administration of claims 9, 12, 14 and 15, on June 14, 2022. Applicant indicated claims 13 and 16 are withdrawn. Claims 14-15 depend from withdrawn claim 13, and thus, claims 14-15 were also withdrawn. Restriction requirement was deemed to be proper. Claims 13-16 remain withdrawn from consideration as being drawn to nonelected species. Claims 9-12 are examined on the merits in this office action.


Objections
5.	Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.



Maintained Rejection
35 U.S.C. 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 9-12 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trials NCT01177319 (www.clinicaltrials.gov, August 9, 2010, pp. 1-6, enclosed) in view of Mischley et al (Nature Partner Journals-Parkinson’s Disease, 2016, 2: 1-6), Mischley LK (The Michael J. Fox Foundation, 2014, pp. 1-5, enclosed) and Clinical Trials NCT04251585 (www.clinicaltrials.gov, February 5, 2020, enclosed).
10.	Clinical Trials NCT01177319 teaches administering intravenously GSH or a placebo (1:1 ratio) at doses of 1400 mg on Monday, Wednesday and Friday of each week for a four-week period…clinical assessment will be done at baseline and at the end of one, two, three and four weeks during administration of drug and eight and twelve weeks after ignition of the trial (see p. 2, “Drug Administration” and “Clinical Assessment”). The primary completion date of the clinical trial was March 2007.
The difference between the reference and the instant claims is that the reference does not teach intranasal administration and administering insulin intranasally.
11.	However, Mischley et al teach that intranasal administration of reduced GSH could be an effective approach for delivery of GSH to the CNS. Mischley et al teaches that GSH has been recommended as an off-label therapy for GSH augmentation in Parkinson’s Disease since 2004 (see p. 2, left column, 2nd full paragraph). Mischley et al teaches administering GSH intranasally to Parkinson’s Disease patients (see Table 1, Figure 1, Table 2 and Figure 4), and the mean GSH levels increased consistently with time relative to baseline (see p. 2, right column, 2nd full paragraph).
12.	Additionally, Mischley LK teaches that glutathione has been proposed as a neuroprotective therapy for Parkinson’s disease (PD) for decades, but the therapy has been limited by the lack of oral availability and the invasiveness of intravenous administration…a Phase I study of glutathione nasal spray [(in)GSH] concluded the therapy is safe and tolerable and is associated with an improvement in clinical symptoms (see page 1, “Study Rationale”). Mischley LK teaches that 45 individuals with PD and will be administered with either placebo or GSH (see pages 1-2, “Study Design”). Mischley LK teaches that the Phase 1 study, (in)GSH was given for three months and participants were observed for a month after treatment. All groups improved over their baseline PD score…high-dose group had an approximate four-point improvement in PD severity score, as measured by the Unified Parkinson’s Disease Rating Scale (UPDRS) (see p. 2, “Final Outcome”).
13.	Clinical Trials NCT04251585 teaches intranasal administration of insulin to treat Parkinson’s disease (see Title of the clinical Trials, page 1). Clinical Trials NCT04251585 teaches administering three different doses of insulin or placebo over a 21-day period. Clinical Trials NCT04251585 teaches daily doses on 20 and 40 IU of intranasal insulin (see p. 2, 2nd paragraph).
14.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Clinical Trials NCT01177319, Mischley et al, Mischley LK and Clinical Trials NCT04251585 to treat Parkinson’s disease by administering GSH and insulin intranasally because both GSH and insulin are used intranasally individually to treat Parkinson’s disease. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Mischley et al teach that intranasal administration of reduced GSH could be an effective approach for delivery of GSH to the CNS and Mischley LK teaches a Phase I study of glutathione nasal spray [(in)GSH] concluded the therapy is safe and tolerable and is associated with an improvement in clinical symptoms. Additionally, one of ordinary skill in the art would be motivated to combine insulin administration, since Clinical Trials NCT04251585 teaches intranasal administration of insulin to treat Parkinson’s disease. 
The MPEP states that, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). Therefore, the combination of administering GSH and insulin intranasally would at least have an additive effect.
Furthermore, in regards to the dosage rate (twice daily and at least 280 mg of GSH), the MPEP states that, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).” One of ordinary skill in the art would be motivated to optimize the dosage rate and dosage frequency with  a reasonable expectation of success, since “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
Therefore, the combined art is prima facie obvious over instant claims 9-12.

Response to Applicant’s Arguments
15.	Applicant argues that “the GSH/glutathione references don’t disclose or suggest insulin administration for any purpose and the insulin reference doesn’t disclose or suggest GSH/glutathione administration for any purpose.” Applicant further argues that “Regarding the use of glutathione, both studies referenced by the Examiner fail to show obviousness of the method of treatment recite din Claim 9…The use of insulin alone is similarly problematic and its use in Parkinson’s Disease is also not obvious. Indeed, nonclinical models demonstrate that the continuous use of insulin may lead to increased excitotoxicity and ell damage in the brain. Insulin administration can induce damage in animal models through increasing reactive oxygen species generation in cerebral arteries and in other cell types…” Applicant further argues that “…as far as it is now known, neither of these therapies can work alone. Glutathione is necessary to reduce oxidative stress such that the intranasal insulin will be effective. In that way, glutathione and insulin are not useful for the same purpose and combining them does not logically flow from the prior art cited.”
16.	Applicant’s arguments have been fully considered but are not found persuasive. First, instant rejection is an obviousness type rejection (103), not an anticipation rejection (102). As indicated above, Clinical Trials NCT01177319 teaches administering intravenously GSH or a placebo (1:1 ratio) at doses of 1400 mg on Monday, Wednesday and Friday of each week for a four-week period . Mischley et al (Nature Partner Journals-Parkinson’s Disease) teach that intranasal administration of reduced GSH could be an effective approach for delivery of GSH to the CNS. Mischley et al teach that GSH has been recommended as an off-label therapy for GSH augmentation in Parkinson’s Disease since 2004. Mischley et al teaches administering GSH intranasally to Parkinson’s Disease patients, and the mean GSH levels increased consistently with time relative to baseline. Additionally, Mischley LK (The Michael J. Fox Foundation) teaches that glutathione has been proposed as a neuroprotective therapy for Parkinson’s disease (PD) for decades, but the therapy has been limited by the lack of oral availability and the invasiveness of intravenous administration…a Phase I study of glutathione nasal spray [(in)GSH] concluded the therapy is safe and tolerable and is associated with an improvement in clinical symptoms and teaches that 45 individuals with PD will be administered with either placebo or GSH. Mischley LK teaches that the Phase 1 study, (in)GSH was given for three months and participants were observed for a month after treatment. All groups improved over their baseline PD score…high-dose group had an approximate four-point improvement in PD severity score, as measured by the Unified Parkinson’s Disease Rating Scale (UPDRS). Thus, the art teaches use of GSH intranasally to treat Parkinson’s Disease, and different dosage can be envisaged.
	Clinical Trials NCT04251585 teaches intranasal administration of insulin to treat Parkinson’s disease. Clinical Trials NCT04251585 teaches administering three different doses of insulin or placebo over a 21-day period. Clinical Trials NCT04251585 teaches daily doses on 20 and 40 IU of intranasal insulin. 
	Thus, it is known in the art that GSH is administered intranasally to Parkinson’s Disease patients for the treatment of Parkinson’s Disease, and insulin is administered intranasally to treat Parkinson’s Disease. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings to treat Parkinson’s Disease with GSH and insulin. One of ordinary skill in the art would be motivated to combine two compounds known in the art for the same purpose, since combining would at least give an additive effect. 
Again, the MPEP states that, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”).
Applicant appears to be arguing that the combined art is not enabled. However, Mischley et al (Nature Partner Journals-Parkinson’s Disease) and Mischley LK (The Michael J. Fox Foundation) teach that GSH can be intranasally administered for the treatment of Parkinson’s Disease and Clinical Trials NCT04251585 reference teaches that insulin can be intranasally administered for the treatment of Parkinson’s Disease. Therefore, one of ordinary skill in the art would reasonably expect that the combination of art is enabled for treatment of Parkinson’s Disease.
The rejection is deemed to be proper and is maintained herein.





CONCLUSION
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654